Shawne Horn Corporate Communications press@earthbiofuels.net 866-765-4940 Doug Jones Investor Relations investors@earthbiofuels.net 214-389-9800 Earth BiofuelsSigns Yellow Grease Supply Agreement DALLAS (January 7, 2008) – Earth Biofuels, Inc. (OTCBB:EBOF) today announced that is has executed a purchase agreement with Alliance Processors, Inc. for the supply of yellow grease to be used as a feedstock at the Company’s biodiesel production facility in Durant, Oklahoma. Under terms of the agreement, Earth Biofuels will buy 100% of the yellow grease collected by Alliance at a fixed price over both an initial three month term and a following three year term.The fixed price is based on the current market price for yellow grease, which is substantially lower than the current market price of soybean oil – the primary feedstock oil used in most biodiesel production facilities in the U.S. Management anticipates that initial delivered volumes are expected to be 267,000 gallons to 400,000 gallons of yellow grease per month. Alliance Processors, Inc. is based in Fort Worth, Texas and collects used yellow grease mainly from restaurants across the state of Texas. About Earth Biofuels Earth Biofuels produces and distributes biodiesel fuel through wholesale and retail outlets. The fuel is sold under Willie Nelson's brand name, "BioWillie®." Earth Biofuels also produces and markets liquefied natural gas (LNG) through its subsidiary, ALT LNG.
